         Case 1:17-cv-10789-JGD Document 83 Filed 06/02/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
AMANDA JOHNSON,                            )
                                           )
                        Plaintiff,         )
                                           )
v.                                         )                C.A. No. 17-cv-10789-JGD
                                           )
CENTRAL INTELLIGENCE AGENCY                )
                                           )
                        Defendant.         )
                                           )

          ASSENTED-TO DEFENDANT’S THIRD MOTION FOR EXTENSION
           FOR PARTIES TO FILE MOTIONS FOR SUMMARY JUDGMENT

       The Court has set a schedule for filing dispositive motions on the remaining issues in this

action on June 3, 2020. Defendant requests that the Court grant a further extension. This request

is necessary because Defendant has been unable to complete its brief at this time. Regrettably,

the government shutdown due to the coronavirus has resulted in agency counsel and freedom of

information staff being directed to leave the office. These agency employees are not permitted to

work at home due to the security concerns of the agency. They are not working at home and are

not available for consultation and assistance. The undersigned has been authorized to work at

home, but has been unable to prepare and complete the motion without consultation and

assistance of agency counsel and agency freedom of information staff. It is unknown how long

agency employees will be unable to work, but at this point, the undersigned and counsel for

Plaintiff suggest the following schedule:

       July 10, 2020: The parties’ cross motions for summary judgment due.

       July 31, 2020: Oppositions to motions for summary judgment due.

       August 14, 2020: Reply briefs due.

                                                1
          Case 1:17-cv-10789-JGD Document 83 Filed 06/02/20 Page 2 of 2




       Plaintiff assents to this motion. The undersigned is unaware of any prejudice to Plaintiff

or to the proceedings of the Court if this Motion is granted.



                                              Respectfully submitted,

                                              CENTRAL INTELLIGENCE AGENCY


                                              By its attorneys,

                                              ANDREW E. LELLING
                                              United States Attorney

                                       By:    /s/ Anita Johnson__________      ___
                                              ANITA JOHNSON
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John Joseph Moakley U.S. Courthouse
                                              One Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3266
                                              Anita.Johnson@usdoj.gov



                          Certificate of Service and Rule 7.1 Conference

       I certify that the foregoing will be filed through the electronic filing system of the Court,
which system will serve counsel for Plaintiff on this second day of June 2020, and that on May
28, 2020, I conferred with said counsel and he assented to this Motion.


                                              /s/ Anita Johnson
                                              Assistant U.S. Attorney




                                                  2
